NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 17a0136n.06

                                      Case No. 16-3775
                                                                                   FILED
                                                                              Mar 03, 2017
                         UNITED STATES COURT OF APPEALS                   DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff-Appellee,                          )
                                                    )        ON APPEAL FROM THE
v.                                                  )        UNITED STATES DISTRICT
                                                    )        COURT FOR THE NORTHERN
ABDUL GLOVER,                                       )        DISTRICT OF OHIO
                                                    )
       Defendant-Appellant.                         )        OPINION


BEFORE: MERRITT, COOK, and McKEAGUE, Circuit Judges.

       McKEAGUE, Circuit Judge. In April of 2016, Abdul Glover pled guilty to one count

of felony possession of a firearm in violation of 18 U.S.C. § 922(g)(1). At sentencing, the

district court determined that Glover qualified for an enhanced sentence under the Armed Career

Criminal Act (ACCA) because he had three convictions for ACCA predicate offenses. The

result was a mandatory minimum sentence of 180 months’ imprisonment. Glover appeals,

asserting that the district court erred by counting his 1996 conviction for “Assault on a Peace

Officer” as an ACCA predicate offense. For the following reasons, we affirm Glover’s sentence.

                                               I

       The relevant facts are straightforward. In 2016, Abdul Glover pled guilty to felonious

possession of a firearm in violation of 18 U.S.C. § 922(g)(1). His presentence investigation

report identified offenses in Glover’s criminal history as ACCA predicate offenses. With three
Case No. 16-3775
United States of America v. Abdul Glover

predicates, the report classified Glover as an “armed career criminal” subject to an increased

minimum sentence. See 18 U.S.C. § 924(e)(1); U.S.S.G. § 4B1.4. Over Glover’s objection, the

district court adopted the classification and imposed the minimum—fifteen years’ imprisonment.

        This appeal challenges that sentence. Glover does not contest that two of his prior

convictions, Delivery of Cocaine and Conspiracy to Possess Cocaine, qualify as predicate

offenses under the ACCA. See R. 87, PSR, PID 85, 86.               Instead, the only issue on appeal is

whether the district court erred by determining that Glover’s 1996 conviction for “Assault on a

Peace Officer” in violation of § 2903.13 of the Ohio Revised Code qualifies as a “violent felony”

under the ACCA. 18 U.S.C. § 924(e)(1). We review that determination de novo. United States

v. Evans, 699 F.3d 858, 862 (6th Cir. 2012).

                                                    II

        The ACCA mandates a minimum sentence of fifteen years’ imprisonment for an offender

with three previous convictions for “a violent felony or a serious drug offense, or both.”

18 U.S.C. §924(e)(1). “[V]iolent felony” means any crime punishable by more than one year

imprisonment that “has as an element the use, attempted use, or threatened use of physical force

against the person of another,” or is one of four enumerated offenses. 18 U.S.C.

§ 924(e)(2)(B)(i)-(ii); see also Johnson v. United States, 135 S. Ct. 2551, 2563 (2015) (finding

the ACCA’s residual clause to be unconstitutionally vague). Because it is not an enumerated

offense, “Assault on a Peace Officer” qualifies as a violent felony only if it includes “as an

element” the use of “physical force.” See 18 U.S.C. § 924(e)(2)(B)(i)-(ii); U.S.S.G. § 4B1.4.1

“Physical force” here means “violent force—that is, force capable of causing physical pain or

injury to another person.” Johnson v. United States, 559 U.S. 133, 140 (2010) (emphasis in

        1
          The meaning of “violent felony” as used in § 4B1.4 of the Sentencing Guidelines is derived from 18
U.S.C. § 924(e)(2). See U.S.S.G. § 4B1.4, n.1.

                                                   -2-
Case No. 16-3775
United States of America v. Abdul Glover

original). In order to determine whether an offense requires such “physical force,” we look to

the underlying state law defining the offense. See, e.g., United States v. Priddy, 808 F.3d 676,

685–86 (6th Cir. 2015); Evans, 699 F.3d 858, 862 (6th Cir. 2012).

       Under Ohio law, assault on a peace officer is a related offense to the state’s general

“assault” offense, which makes it unlawful for a person to “knowingly cause or attempt to cause

physical harm” to another. Ohio Rev. Code § 2901.01(A)(1). An assault constitutes a fourth-

degree felony if, as with Glover’s conviction, the victim is a peace officer. Id. at § 2903.13; (R.

18, PSR, PID 83–84). Ohio law defines “physical harm” as “any injury, illness, or other

physiological impairment, regardless of its gravity or duration.”              Ohio Rev. Code

§ 2901.01(A)(3). Glover asserts that this broad language prohibits conduct that does not qualify

as “violent force,” and so his conviction cannot be classified as a violent felony under the ACCA.

See Johnson, 559 U.S. at 140.

       But this is not the first time this court has considered Ohio’s assault on a peace officer

statute as it relates to the meaning of “physical harm.” See Evans, 699 F.3d 858. There, two

years after Johnson defined physical force under the ACCA, the court made clear that a

conviction under Ohio’s assault on a peace officer offense requires “physical force” as the phrase

is used in U.S.S.G. § 4B1.2:

       One can knowingly cause or attempt to cause physical harm—i.e., physical
       injury—to another only by knowingly using or attempting to use physical force—
       i.e., force capable of causing physical injury. Conviction under the Ohio statute,
       § 2903.13(A), therefore, necessarily requires proof that a defendant knowingly
       used, or attempted to use, physical force capable of causing physical pain or
       injury and, accordingly, qualifies as a crime of violence under [U.S.S.G.]
       § 4B1.2(a)(1).
Evans, 699 F.3d at 863.




                                               -3-
Case No. 16-3775
United States of America v. Abdul Glover

       Ordinarily, our analysis would stop there. Whether a conviction is a “crime of violence”

in § 4B1.2(a) of the Sentencing Guidelines is subject to the same analysis as whether a

conviction is a “violent felony” under the ACCA. United States v. McMurray, 653 F.3d 367, n.1

(6th Cir. 2011). Accordingly, because Evans concluded that a conviction under Ohio Rev. Code

§ 2903.13 constitutes a crime of violence under U.S.S.G. § 4B1.2(a), such a conviction

necessarily qualifies as a violent felony under the ACCA. And we are bound to follow a prior

published decision, like Evans, absent either en banc reconsideration or an inconsistent decision

by the U.S. Supreme Court. See United States v. Elbe, 774 F.3d 885, 891 (6th Cir. 2014).

       But Glover asserts we are not bound by Evans because the decision “rests on flawed

reasoning and is no longer good law” in light of the Supreme Court’s decision in United States v.

Castleman, 134 S. Ct. 1405 (2014). (Appellant’s Br. at 8.) He argues that Castleman, which

interpreted “physical force” as used to define “misdemeanor crime of violence,” 18 U.S.C.

§ 921(a)(33)(A), invalidates Evans by further limiting what constitutes “physical force” in the

violent felony context, 18 U.S.C. § 924(e)(2)(B).

       His argument is meritless. In Castleman, the Court did not in any way reconsider the

meaning of “physical force” as used in 18 U.S.C. § 924(e)(2)(B). Instead, the Court held that,

despite what the phrase may mean in the violent-felony section of the Code, it has a different

meaning and covers more conduct in § 921(a)(33)(A)’s domestic violence context.              See

Castleman 134 S. Ct. at 1412, n.4. Indeed, the Court made clear that it was not casting doubt on

Courts of Appeals decisions that had interpreted § 924(e)(2)(B) more narrowly than it was

interpreting § 921(a)(33)(A). See id. In essence, Glover relies on Castleman in an attempt to re-

litigate what this court already decided in Evans. But there is nothing in Castleman that

abrogates or invalidates Evans or its reasoning.


                                               -4-
Case No. 16-3775
United States of America v. Abdul Glover

       Thus, we repeat what this circuit has already decided: a conviction under “Ohio Rev.

Code § 2903.13(A) requires a showing that the defendant knowingly caused or attempted to

cause a physical injury [which] necessarily has as an element the knowing use or attempted use

of physical force against another and thus categorically qualifies as a crime of violence under

§ 4B1.2(a)(1).” Evans, 699 F.3d at 864.

                                                III

       Because Castleman did not alter our holding in Evans, we need not consider Glover’s

arguments that it was wrongly decided. Those arguments rely on state court interpretations of

Ohio’s law that existed at the time Evans was decided, e.g., State v. Weiss, 2010 WL 3722275, at

*2 (Ohio Ct. App. 2010), and fail to consider more recent opinions confirming that the assault on

a peace officer offense requires more than offensive touching, e.g., State v. Sepulveda, 2016 WL
5873905 (Ohio Ct. App. 2016) (spitting on a police officer did not violate Ohio Rev. Code

§ 2903.13). Further, Glover’s insistence that In re: Williams, No. 16-3411 (6th Cir. Oct 27,

2016) calls for us to reassess Evans is unavailing. The Williams court agreed with Evans that a

conviction for “assault on a peace officer fall[s] squarely under the elements clause” and nothing

else in the opinion casts doubt on Evans.

       Likewise, Glover’s reliance on Descamps v. United States, 133 S. Ct. 2276 (2013) is

misplaced.   That decision helped clarify the proper analysis when determining whether an

offense qualifies as one of ACCA’s so-called “enumerated” predicate offenses. Id. at 2283. But,

as Evans shows, Glover’s conviction for assault on a peace officer qualifies as an ACCA

predicate because it has as an element, “the use of physical force against another person.”

18 U.S.C. § 924(e)(2)(B); Evans, 699 F.3d at 863. Descamps does nothing to change that

analysis; Glover’s argument to the contrary fails.


                                               -5-
Case No. 16-3775
United States of America v. Abdul Glover

                                             IV

       For the foregoing reasons, we AFFIRM the sentence imposed by the district court.




                                            -6-